Citation Nr: 1722059	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-18 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for residuals of left hand laceration of the adductor pollicis tendon with scar and arthritis of left hand.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2017 the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In April 2017 the Veteran filed a motion to advance his case on the docket due to financial hardship.  The evidence presented does not demonstrate severe financial hardship.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2016).  As such, the Veteran's motion is denied.  

In February 2016 the Board remanded the issue on appeal for a Board hearing.  The issue has now been returned to the Board for appellate review.


FINDING OF FACT

The Veteran's service-connected left hand disability represents a severe non-dominant hand disability, and the Veteran does not have ankylosis in the left hand.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for residuals of left hand laceration of the adductor pollicis tendon with scar and arthritis of left hand, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5307 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In his September 2010 notice of disagreement the Veteran asserted that the April 2010 VA examiner did not accurately report the severity of his left hand disability and requested a new VA examination.  In May 2013 the Veteran underwent a new VA examination to assess the severity of his left hand disability.  As the Veteran has not further contested the adequacy of a VA examination the Board finds that a new examination is not necessary.

During the period on appeal neither the Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

The Veteran's left hand disability is evaluated under Diagnostic Code 5307, which assigns ratings based on muscle injuries to Muscle Group VII.  38 C.F.R. § 4.73.  The record reveals the left hand is his non-dominant hand and the Veteran has been assigned a 30 percent disability rating, the maximum schedular disability rating available for a non-dominant hand.  Id.  To warrant a higher rating the evidence would need to show ankylosis of the left hand or individual digits of the left hand, or significant limitation of motion of the thumb, index finger, and long finger.  38 C.F.R. § 4.71a (2016).

VA treatment records reveal that the Veteran has had a long history of left hand difficulty and he reported he was unable to make a fist and that his left hand falls asleep.

During an April 2010 VA examination the examiner diagnosed left hand laceration of the adductor pollicis of thumb with scar, osteoarthritis of the left hand.  The Veteran's reported functional impairment included difficulty tying his shoes or putting on a belt, tearing paper, handling things with both hands, pain, stiffness, difficulty searching for jobs and doing simple tasks he used to do.  The examiner reported that the left hand appeared normal with a difficult scar to locate and that the Veteran had normal range of motion of all joints, although the Veteran reported difficulty moving all fingers due to joint pain.  He did not have ankylosis of the thumb or any finger.  The examiner reported that the scar was not painful and had no skin breakdown.  The examiner opined that the injury could not account for the level of disability the Veteran complained of in the left hand other than the thumb.

During a May 2013 VA examination the examiner reported that the Veteran had no limitation of motion or evidence of painful motion for any thumb or fingers, and no functional loss or impairment.  He did not have ankylosis of the thumb or any finger.  The Veteran reported no flare-ups.  He was able to perform repetitive use testing with three repetitions and did not report additional limitation of motion after repetition.  The examiner reported that the Veteran could not continue his shipping job due to pain, but that he could dress and undress himself and handle his food and use of the bathroom.  At a May 2013 VA muscle injury examination the examiner reported that the Veteran had a minimal scar, weakness, lowered threshold of fatigue and numbness in the left hand.  A March 2014 VA examination for the right hand contained findings consistent with the severity of the Veteran's left hand disability from the April 2010 and May 2013 VA examinations.

During a January 2017 Board hearing the Veteran testified that he experienced left hand pain, numbness, stiffness, arthritis, that he could not make a fist, had decreased grip strength, had difficulty holding and handling things, and had difficulty working as a result of his decreased grip strength.

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case the Veteran reported symptoms such as pain, numbness, stiffness, decreased grip strength, and difficulty with activities such as tying his shoes and holding things.  The lay statements do not indicate that the Veteran has ankylosis in the left hand or individual digits of the left hand, or the requisite limitation of motion of the thumb, index finger, and long finger to award a higher rating.  In any event, the Board finds the examination findings made by medical professionals more probative as to the presence or absence of ankylosis and range of motion for the thumb and fingers.  In this case, the examiners specifically noted the absence of ankylosis and normal range of motion for both thumbs and all fingers.

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

The Board notes that in May 2012 the Veteran withdrew his claim for entitlement to a total disability rating based on individual unemployability.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A disability rating in excess of 30 percent for residuals of left hand laceration of the adductor pollicis tendon with scar and arthritis of left hand is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


